Citation Nr: 0727341	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-34 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1960 to May 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To provide him with a proper notice 
letter, to verify the veteran's alleged in-service stressors, 
and to afford him a VA examination if necessary.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2006).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2006).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f) (2006).

The Board observes that the veteran reported having numerous 
stressors arising from service.  He states that shortly after 
arriving at Tan Son Nhut Air Force Base (AFB), which appears 
to be in June 1961, he was assigned to guard duties.  He says 
he served as a guard for approximately six (6) weeks, and 
that he frequently came under enemy gun fire during that 
period.  He states that he was subsequently assigned to the 
U.S. Army Aviation Materiel Management Center (AMMC) at Tan 
Son Nhut AFB, which required him to walk by the morgue 
several time each day.  He indicates that he frequently saw 
dead soldiers.  Further, the veteran recalls witnessing 
incident where his close friend (Sgt. R.S.) and a lieutenant 
sustained serious/grave injuries due to a grenade mishap.  He 
says the incident occurring in February 1966.  Finally, he 
states he participated in numerous helicopter missions 
(supply runs) where the helicopter came under small arms and 
mortar attacks.  An effort should be made to verify these 
purported stressors.  

Additionally, the RO never informed the veteran that he could 
submit statements from witnesses, including veterans who 
served with him in Vietnam and experienced the same events 
described by the veteran.  The RO never informed the veteran 
to submit any evidence in the claimant's possession that 
pertains to the claim as per 38 C.F.R. § 3.159(b)(1) (2006).

The Board also notes that while the claims file includes a 
Social Security Administration Decision of November 2002, it 
does not include the medical evidence used to make the agency 
determination.

Moreover, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for PTSD.  If one or more of the 
veteran's stressors are confirmed or it is established that 
he did engage in combat with the enemy, the RO should provide 
the veteran with a VA examination to determine whether he 
currently has PTSD and whether it is related to a verified 
in-service stressor.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date.  As those questions 
are involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), that includes an 
explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 
3.159(b)(2006), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should contact the Social 
Security Administration and obtain copies 
of all administrative decisions and the 
supporting evidence used in making such 
decisions regarding claims by the veteran 
together with associated medical records. 
If the records are not available, it 
should be clearly stated in the claims 
file.

3.  The RO should advise the veteran that 
he should submit any and all evidence to 
support his claim to verify his alleged 
PTSD stressors, including statements from 
individuals who served with him ("buddy" 
certificates or affidavits); letters 
written during service; other 
contemporaneous photographs, and the full 
names of the units that he belonged to in 
Vietnam.  The veteran should be encouraged 
to further identify missing information 
from the evidence already submitted.  He 
should be asked to supply the full names 
and full unit descriptions of the 
lieutenant and sergeant named in the 
stressor episode concerning a grenade 
accident.  Similarly, he should be asked 
to furnish the names of any individual 
that participated in the aforementioned 
guard duty or helicopter mission, and that 
other information that could help to 
verify the purported events/stressors.  
Letters from other veterans whom also 
served alongside the veteran and can 
verify the stressors should also be 
solicited.  The RO should assist the 
veteran in this respect, and should pursue 
all logical follow-up development 
pertaining to his claim.  

4.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors. This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  This summary, a copy 
of the veteran's DD 214, and all 
associated service documents should be 
sent to the U.S. Army Joint Service 
Records Research Center (JSRRC), National 
Archives and Records Administration 
(NARA), or any other appropriate agency 
for verification of the alleged stressful 
events in service.  JSRRC, NARA, or any 
other agency should be provided with a 
copy of any information obtained above and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  A search of unit and 
organizational histories, including 
morning reports and after action reports, 
should be consulted in an effort to verify 
attacks if deemed necessary.  A specific 
search should be conducted for the period 
when the veteran was in Vietnam.

5.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record as 
having occurred.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

6.  If the RO determines that the veteran 
engaged in combat with the enemy or an in-
service stressor is verified, the veteran 
should be afforded a psychiatric 
examination to determine if a diagnosis of 
PTSD is present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed, but 
should include psychological testing 
including PTSD sub scales.  The examiner 
must state whether the diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is made, 
the examiner should comment upon the link 
between the current symptomatology and one 
or more of the in-service stressors.  The 
RO should provide the examiner with a 
summary of the verified in-service 
stressors, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service stressor 
has resulted in the PTSD diagnosis. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

7.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

